DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 5, 7 and 9-14 are pending
Claims 2, 4, 6 and 8 are withdrawn from consideration
Claims 1, 3, 5, 7 and 9-14 are rejected

Information Disclosure Statement
The Information Disclosure Statements filed on 09/10/2018, 09/17/2018, and 01/16/2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant’s election without traverse of Group I claims 1, 3, 5, 7 and 9-14 in the reply filed on 11/02/2020 is acknowledged.

Claim Objections
Claim 9 is objected to because of the following informalities:  Lines 1-2 states “…according to any one of claims 1…”  As no other claims are listed, it appears to be a typo and that Applicant intended for claim 9 to be dependent on claim 1 only.  Examiner suggests amending the limitation to further recite “…according to claim 1…”  .  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Missing a colon after “further comprising” limitation on line 2.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Line 8 states “the outlet”.  Examiner suggests amending the limitation to further recite “the treated water outlet” to maintain consistency with the claim limitation on line 7 of claim 11.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 8 states “the outlet”.  Examiner suggests amending the limitation to further recite “the treated water outlet” to maintain consistency with the claim limitation on line 7 of claim 12.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Lines 1-2 states “…according to any one of claims 1…”  As no other claims are listed, it appears to be a typo and that Applicant intended for claim 13 to be dependent on claim 1 only.  Examiner suggests amending the limitation to further recite “…according to claim 1…”  Appropriate correction is required.  
Claim 14 is objected to because of the following informalities:  Lines 1-2 states “…according to any one of claims 1…”  As no other claims are listed, it appears to be a typo and that Applicant intended for claim 14 to be dependent on claim 1 only.  Examiner suggests amending the limitation to further recite “…according to claim 1…”  Appropriate correction is required.  
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:  “an information feed means” in claim 5, “an information feed means” in claim 7, “an information feed means” in claim 9, and “a filter information creation means” in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7 and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the information” on lines 8-9.  It is unclear whether ‘the information’ is the information regarding performance change received from the household water treatment apparatus as recited on lines 5-6 of claim 1, or the reference information of performance change as recited on line 8 of claim 1.  Additionally, claim 1 recites the limitation “such as” on line 17.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, claim 1 recites the limitation “whose examples” on lines 20, 21, 23 and 24.  The phrase “whose examples”, similar to "for example", renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 5 and 9-14 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "the information” on lines 8-9.  It is unclear whether ‘the information’ is the information regarding performance change received from the household water treatment apparatus as recited on lines 5-6 of claim 3, or the reference information of performance change as recited on line 8 of claim 3.  Additionally, claim 3 recites the limitation “such as” on line 17.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, claim 3 recites the limitation “whose examples” on lines 20, 21, 23 and 24.  The phrase “whose examples”, similar to "for example", renders the claim indefinite because it is unclear whether the Claim 7 is also rejected since this claim depends on claim 3.
Claim 5 recites the limitation "the filter unit in service” on lines 4 and 12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner’s note:  the similar claim limitation also appears on lines 5-6 of dependent claim 10.  Claims 10 and 11 are also rejected since these claims depend on claim 5.
Claim 7 recites the limitation "the filter in service” on lines 4 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the sanitary condition” on line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3, 5, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo Naoto (JP 2003/164851) (hereinafter “Matsuo”) (see attached English translation of JP 2003/164851).

Regarding Claim 1:
Matsuo teaches a water treatment apparatus management system which manages a household water treatment apparatus that is located at or near a place of water use and that treats water before treatment with at least one type of filter to produce treated water to be fed to the place of water use (see FIG. 1, water purifier managerial system) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or reformed…as purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”), the system comprising:
an information receiver that receives (see FIG. 1, host center 8), from the household water treatment apparatus (see FIG. 1, water purifier 1), information regarding performance change of an in-service filter (see FIG. 1, purification and a water quality reforming treatment part 2 comprising a filter, a filter medium layer, and an electrolyzer) being actually used in the household water treatment apparatus (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means) (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 10 – “…the management information of the water purifier…is first transmitted to a host center…The administrator of the water purifier on the host center…based on management information, it becomes possible to get to know the abnormalities of predetermined control items, such as change of purification and water quality refining performance of a water purifier, quantity of water to be treated…”) (see paragraph 11 – “…change of purification and water quality refining performance of a water purifier, for example, quantity of water…the amount of purified water…turbidity, pH…The “host center” refers to the central control office from which the instruction of the parts replacement of a water purifier, the maintenance inspection of a water purifier, required repair, etc. is taken out based on the management information received from the water purifier…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 26 – “4 is a detection means which measures the predetermined control item…comprises a sensor, a detector…for example, they are change of the purity of treated water, and purification and water quality refining performance of treated water…”) (see paragraph 27 – “…6 is a calculating part which controls the water purifier 1, 6a is an output means…The inside of the calculating part 6 is equipped with the notice contract memory means which memorizes the information…”) (see paragraph 28 – “8 is a host center which performs maintenance control of the water purifier 1, and 9 is a communication line which transmits the information between the means of communication 7 of the water purifier 1, and the host center 8.”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information.  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 32 – “…The information measured by the detection means 4 is sent to the calculating part 6…the calculating part 6 transmits management information to the host center 8 through the communication line 9 with the protocol set up by the means of communication 7.”);
a memory device that stores reference information of performance change (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”), the information indicating how exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “The with reference to information memorized by the aforementioned part sending contract memory means.”); and
a control unit that estimates a water type of the water before treatment (see FIG. 1, a control means (not shown) within host center 8) (Examiner’s note:  Examiner is broadly interpreting “a water type” to include a tap source water and whether the tap source water is clean/purified/filtered which indirectly indicates whether the filter needs to be replaced or not) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”), not only based on the information regarding performance change received from the household water treatment apparatus but based on the information regarding performance change received from the household water treatment apparatus and also the reference information of performance change stored in the memory device (see paragraph 33 – “The control means of the host center 8 distinguishes the type of abnormalities which arose in the water purifier 1 based on the maintenance control information memorized by the management information transmitted from the water purifier 1, and the maintenance control information storage means…output means of the host center 8”),
wherein the multiple types of water before treatment include at least one of water used at the place of water use and water taken from natural water such as river water, swamp water, lake water, seawater, and rainwater (Examiner’s note:  Examiner is broadly interpreting “water used at the place of water use” to include tap water used in a home connected to a faucet) (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”),
wherein the place of water use includes a faucet in an ordinary home (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”), and
wherein the control unit determines which of the reference information of performance change of the same or the same type of filter as the in-service filter for the multiple types of water before treatment is close to the information regarding performance change received from the household water treatment apparatus and estimates the water type based on that determination (water purifier 1 including the control means (calculating part 6) and the memory means (not shown) communicates an administrator becomes possible [managing the history of the maintenance control of a different water purifier for every installation requirements across the board in a host center…”) (see paragraph 34 – “The instruction which should perform exchange or maintenance inspection of the parts of the water purifier 1 by the output means of the host center 8 according to the type of abnormalities which arose in the water purifier 1 is output…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”),
wherein the water treatment apparatus management system receives, from the household water treatment apparatus or a computer used by a user, user input information including at least one of water usage in the place of water use, quality of the water before treatment, and source of the water before treatment, and the control unit estimates the water type also based on this user input information (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management The administrator of the water purifier on the host center…based on management information, it becomes possible to get to know the abnormalities of predetermined control items, such as change of purification and water quality refining performance of a water purifier, quantity of water to be treated…”) (see paragraph 11 – “…change of purification and water quality refining performance of a water purifier, for example, quantity of water…the amount of purified water…turbidity, pH…The “host center” refers to the central control office from which the instruction of the parts replacement of a water purifier, the maintenance inspection of a water purifier, required repair, etc. is taken out based on the management information received from the water purifier…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 36 – “…the administrator of the water purifier 1 inputs the results of the carried-out maintenance inspection by the input means of the host center 8…The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”).
	Although Matsuo broadly discloses purifying tap water supplied to an ordinary home, wherein the water purifier is connected to a water pipe or a faucet (see paragraph 2), one may interpret that Matsuo does not explicitly teach a place of water use as exactly recited in independent claim 1, such as a place with a body washer whose examples include a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place for washing animals; a place with a clothing washer whose examples include a washing machine and a washing appliance; a place with a excrement disposer whose examples include a toilet; and a place with a tool or machine to wash foods and dishes whose examples include a kitchen.
	However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water purifier connected to a faucet of Matsuo to be placed in ‘a bathroom’ and/or in ‘a kitchen’ to further purify tap water and remove unwanted contaminants without changing the overall scope and function of the system (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).

Regarding Claim 3:
Matsuo teaches a water treatment apparatus management system which manages a household water treatment apparatus that is located at or near a place of water use and that treats water before treatment with a filter unit to produce treated water to be fed to the place of water use (see FIG. 1, water purifier managerial system) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or reformed…as purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”), the system comprising:
an information receiver that receives (see FIG. 1, host center 8), from the household water treatment apparatus (see FIG. 1, water purifier 1), information a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 10 – “…the management information of the water purifier…is first transmitted to a host center…The administrator of the water purifier on the host center…based on management information, it becomes possible to get to know the abnormalities of predetermined control items, such as change of purification and water quality refining performance of a water purifier, quantity of water to be treated…”) (see paragraph 11 – “…change of purification and water quality refining performance of a water purifier, for example, quantity of water…the amount of purified water…turbidity, pH…The “host center” refers to the central control office from which the instruction of the parts replacement of a water purifier, the maintenance inspection of a water purifier, required repair, etc. is taken out based on the management information received from the water purifier…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 26 – “4 is a detection means which measures the predetermined control item…comprises a sensor, a detector…for example, they are change of the purity of treated water, and purification and water quality refining performance of treated water…”) (see paragraph 27 – “…6 is a calculating part which controls the water purifier 1, 6a is an output means…The inside of the calculating part 6 is equipped with the notice contract memory means which memorizes the information…”) (see paragraph 28 – “8 is a host center which performs maintenance control of the water purifier 1, and 9 is a communication line which transmits the information between the means of communication 7 of the water purifier 1, and the host center 8.”) (see paragraph 29 – the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information.  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 32 – “…The information measured by the detection means 4 is sent to the calculating part 6…the calculating part 6 transmits management information to the host center 8 through the communication line 9 with the protocol set up by the means of communication 7.”);
a memory device that stores reference information of performance change (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”), the information indicating how performance of a same or a same type of filter unit as the in-service filter unit changes by each of multiple types of water before treatment (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity.  Additional performance information detected and measured further indicates a filter exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “The aforementioned host center is provided with a part sending contract memory means which memorizes information…with reference to information memorized by the aforementioned part sending contract memory means.”); and
a control unit that estimates a water type of the water before treatment (see FIG. 1, a control means (not shown) within host center 8) (Examiner’s note:  Examiner is the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 36 – “The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”), not only based on the information regarding performance change received from the household water treatment apparatus but on the information regarding performance change received from the household water treatment apparatus and also the reference information of performance change stored in the memory device (see paragraph 33 – “The control means of the host center 8 distinguishes the type of abnormalities which arose in the water purifier 1 based on the maintenance control information memorized by the management information transmitted from the water purifier 1, and the maintenance control information storage means…output means of the host center 8”),
Examiner’s note:  Examiner is broadly interpreting “water used at the place of water use” to include tap water used in a home connected to a faucet) (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”),
wherein the place of water use includes a faucet in an ordinary home (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”), and
wherein the control unit determines which of the reference information of performance change of the same or the same type of filter unit as the in-service filter unit for each of the multiple types of water before treatment is close to the information regarding performance change received from the household water treatment apparatus and estimates the water type based on that determination (water purifier 1 including the control means (calculating part 6) and the memory means (not shown) communicates with the control means and numerous memory means of the host center 8 to further determine performance information of the water purifier and whether the filter within the water purifier needs to be replaced or not with another filter/cartridge) (see paragraph 22 – “Therefore, an administrator becomes possible [managing the history of the maintenance control of a different water purifier for every installation requirements across the board in a host center…”) (see paragraph 34 – “The instruction which should perform exchange or maintenance inspection of the parts of the water purifier 1 by the output means of the host center 8 according to the type of abnormalities which arose in the water purifier 1 is output…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”),
wherein the water treatment apparatus management system receives, from the household water treatment apparatus or a computer used by a user, user input information including at least one of water usage in the place of water use, quality of the water before treatment, and source of the water before treatment, and the control unit estimates the water type also based on this user input information (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors which communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, The administrator of the water purifier on the host center…based on management information, it becomes possible to get to know the abnormalities of predetermined control items, such as change of purification and water quality refining performance of a water purifier, quantity of water to be treated…”) (see paragraph 11 – “…change of purification and water quality refining performance of a water purifier, for example, quantity of water…the amount of purified water…turbidity, pH…The “host center” refers to the central control office from which the instruction of the parts replacement of a water purifier, the maintenance inspection of a water purifier, required repair, etc. is taken out based on the management information received from the water purifier…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 36 – “…the administrator of the water purifier 1 inputs the results of the carried-out maintenance inspection by the input means of the host center 8…The control means of the host center 8 makes a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”).
Although Matsuo broadly discloses purifying tap water supplied to an ordinary home, wherein the water purifier is connected to a water pipe or a faucet (see paragraph 2), one may interpret that Matsuo does not explicitly teach a place of water use as exactly recited in independent claim 1, such as a place with a body washer whose examples include a shower room, a bathroom, a place to wash hands, a place to wash feet, and a place for washing animals; a place with a clothing washer whose examples include a washing machine and a washing appliance; a place with a excrement disposer whose examples include a toilet; and a place with a tool or machine to wash foods and dishes whose examples include a kitchen.
	However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the water purifier connected to a faucet of Matsuo to be placed in ‘a bathroom’ and/or in ‘a kitchen’ to further purify tap water and remove unwanted contaminants without changing the overall scope and function of the system (see paragraph 2 – “In order to obtain good water by purifying the tap water supplied to an ordinary home, a factory, etc…a water purifier is connected to a water pipe or a faucet, and tap water is used more often…”) (see paragraph 32 – “…purification or refining of tap water…”).




Matsuo teaches the water treatment apparatus management system according to claim 1, wherein
the memory device stores replacement filter information about a replacement filter or a replacement filter unit with which the filter in service or the filter unit in service can be replaced (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity.  Additional performance information detected and measured further indicates a filter needs to be exchanged/replaced) (see paragraph 2 – “…it is necessary to exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”),
a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “A parts replacement instruction output procedure…by sending of replacement parts being required…need to be exchanged…”), and
the system further comprises an information feed means that refers to at least the replacement filter information, and if any replacement filter or replacement filter unit is capable of improving the performance change for the water type estimated in the control unit compared with the filter in service or the filter unit in service (Examiner’s note:  this claim limitation is in a conditional form, and therefore does not have to occur), the information feed means transmits filter replacement information including the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”).


Matsuo teaches the water treatment apparatus management system according to claim 3, wherein
the memory device stores replacement filter information about a replacement filter or a replacement filter unit with which the filter in service or the filter unit in service can be replaced (performance information of a water purifier changes as a filter deteriorates (abnormalities), such changes include the quantity of water to be treated, the amount of purified water, pH, and turbidity.  Additional performance information detected and measured further indicates a filter needs to be exchanged/replaced) (see paragraph 2 – “…it is necessary to exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”),
a history storage means memorize the result of the input maintenance inspection.  Thereby, the information on the history of the maintenance control of the different water purifier 1 for every maintenance control of the water purifier 1 or installation requirements is kept in the host center 8…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”) (see claim 3 – “A parts replacement instruction output procedure…by sending of replacement parts being required…need to be exchanged…”), and
the system further comprises an information feed means that refers to at least the replacement filter information, and if any replacement filter or replacement filter unit is capable of improving the performance change for the water type estimated in the control unit compared with the filter in service or the filter unit in service (Examiner’s note:  this claim limitation is in a conditional form, and therefore does not have to occur), the information feed means transmits filter replacement information including the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”).


Matsuo teaches the water treatment apparatus management system according to any one of claims 1, further comprising
an information feed means that transmits at least one of operation method information appropriate for the water type estimated in the control unit to the household water treatment apparatus or a computer used by a user and maintenance information corresponding to the water type estimated in the control unit to the household water treatment apparatus or the computer used by the user (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the management information from the water purifier and further includes a workstation, a personal computer, a server router, a control means, an input means, an output means, a maintenance control information storage means, a part sending contract memory means, and a history storage means) (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 33 regarding maintenance control information memorized).

Regarding Claim 10:
Matsuo teaches the water treatment apparatus management system according to claim 5, further comprising
a filter information creation means that accumulates at least one of information regarding performance change of the in-service filter being actually used in the household water treatment apparatus and information regarding performance change of the in-service filter unit, and also the water type estimated in the control unit, and uses the accumulated information to create at least one of reference information of performance change, in-service filter information, in-service filter unit information, and replacement filter information (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 33 regarding maintenance control information memorized).

Regarding Claim 13:
Matsuo teaches the water treatment apparatus management system according to any one of claims 1, wherein
sanitary conditions’).  Additional performance information detected and measured further indicates a filter needs to be exchanged/replaced) (see paragraph 2 – “…it is necessary to exchange these filters…”) (see paragraph 12 – “…The maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of the management information…The distinction procedure which distinguishes the type of abnormalities which arose in the water purifier by a control means based on the maintenance control information memorized by the maintenance control information storage means…”) (see paragraph 37 – “…sending replacement parts, such as a filter cartridge…perform exchange of replacement parts, such as a filter cartridge…which performs maintenance and management of performance, and managing it.  The history of maintenance and maintenance of a different water purifier for every installation requirements can be managed across the board in the host center 8…and the maintenance and the check for every characteristics of the area or user become possible, and it can employ the smoother water purifier 1.”), and
the control unit transmits the sanitation control information to the household water treatment apparatus (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo Naoto (JP 2003/164851) (hereinafter “Matsuo”) (see attached English translation of JP 2003/164851) in view of Schuster (US 2015/0251922 A1).



Matsuo teaches a household water treatment apparatus (see FIG. 1, water purifier managerial system including a water purifier 1) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or reformed…as purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”) comprising:
a water before treatment inlet (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “…the water purifier 1 is supplied, 
a filter unit or a filter through which water before treatment coming from the water before treatment inlet passes (see FIG. 1, purification and a water quality reforming treatment part 2 comprising a filter, a filter medium layer, and an electrolyzer) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”);
a treated water outlet that allows treated water treated by passing through the filter unit or the filter to go out through the outlet (see paragraph 32 – “Purification or the water by which refining was carried out passes the detection means 4, and overflows to the outside of the water purifier 1 as purified water or modified water…”); and
a control unit that receives filter replacement information from the water treatment apparatus management system according to claim 5 (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a central control office receiving the a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see claim 2).
Matsuo does not specifically teach a pump that is located upstream or downstream of the filter unit or the filter and that brings the water before treatment into the filter unit or the filter, as recited in claim 11.
	Schuster teaches a water filter system (see Schuster FIG. 5A) including a pump 515 (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).
	Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water treatment apparatus of Matsuo to include a pump of Schuster, located upstream or downstream of the filter unit or the filter of Matsuo, to further pressurize the water 

Regarding Claim 12:
Matsuo teaches a household water treatment apparatus (see FIG. 1, water purifier managerial system including a water purifier 1) (see paragraph 1 – “The present invention is monitoring the performance state of a water purifier in a host center…relates to the water purifier management method which makes it possible to take the suitable measure…”) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”) (see paragraph 32 – “First, if the water…is supplied, the supplied water will pass purification and the water quality reforming treatment part 2, and will be purified or reformed…as purified water or modified water…”) (see claim 1 – “In a water purifier management method which manages the performance in a water purifier provided with change of purification and water quality refining performance of a water purifier…”) comprising:
a water before treatment inlet (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter 
a filter unit or a filter through which water before treatment coming from the water before treatment inlet passes (see FIG. 1, purification and a water quality reforming treatment part 2 comprising a filter, a filter medium layer, and an electrolyzer) (see paragraph 25 – “…the water purifier managerial system…they are purification of the water quality of the flow 3 of the water which is arranged by the water purifier, and arranged inside the water purifier 1…Purification and the water quality reforming treatment part 2 comprise a filter, a filter medium layer which has purification performance, an electrolyzer which has a electrodialysis function, etc…”);
a treated water outlet that allows treated water treated by passing through the filter unit or the filter to go out through the outlet (see paragraph 32 – “Purification or the water by which refining was carried out passes the detection means 4, and overflows to the outside of the water purifier 1 as purified water or modified water…”); and
a control unit (see FIG. 1, water purifier 1 includes the filter 2, a control means (calculating part 6), a memory means (not shown), an output means 6a, and a detection means 4 for detecting management information of the water purifier via detectors/sensors, wherein the water purifier communicates via communication means 7 and further transmits the detected management information regarding performance change of the water purifier to an administrator of a host center 8 via communication lines 9 and via input means of the host center 8.  Furthermore, the host center 8 is a 
wherein the control unit controls the apparatus based on the operation method information from the water treatment apparatus management system according to claim 9 (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”) (see paragraph 29 – “…the host center 8 comprises a workstation a personal computer, a server router…the input means which inputs data into a control means, the output means…the maintenance control information storage means which memorizes the maintenance control information to which it corresponded to the contents of management information (‘reference information’).  The part sending contract memory means…It has the history storage means…a visit maintenance contract memory means…an output means, a display device…”) (see paragraph 33 regarding maintenance control information memorized).

	Schuster teaches a water filter system (see Schuster FIG. 5A) including a pump 515 (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).
Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water treatment apparatus of Matsuo to include a pump of Schuster, located upstream or downstream of the filter unit or the filter of Matsuo and in fluid communication with the control unit of Matsuo, to further pressurize the water entering the filter unit or the filter of Matsuo (see Schuster paragraph 50 – “…pump 515 boosts the pressure…”).

Regarding Claim 14:
Matsuo teaches the water treatment apparatus management system according to any one of claims 1, including a detection means (see paragraph 7 – “…a water purifier management method which manages the performance in the water purifier provided with the detection means which detects the abnormality signal of the equipment of a water purifier, The detection procedure which detects the management information of the…water quality refining performance of a water purifier…provided with the management information transmitting procedure which transmits the management information which the detection procedure detected to a host center through a communication line by the means of communication installed by the water purifier…”).
Matsuo does not specifically teach obtaining a detection result from a temperature sensor that detects temperature inside or outside the household water treatment apparatus, as recited in claim 14. 
Schuster teaches a sensor that senses water flow, temperature and/or pressure (see Schuster paragraph 20 – “…controlled by the control unit 227.  A sensor that senses water flow, temperature, pressure…”).
	Matsuo and Schuster are analogous inventions in the art of teaching a water treatment system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the household water treatment apparatus of Matsuo to include a temperature sensor of Schuster to further detect a temperature inside or outside the household water treatment apparatus of Matsuo (see Schuster paragraph 20 – “…controlled by the control unit 227.  A sensor that senses water flow, temperature, pressure…”).


Other References Considered
Chen et al. (CN 104922965 A) teaches a water purification system and filter element control method based on the water purification system.

Park Jin Woo (KR 20050017974 A) teaches a water purifier including a filter and a method for measuring life time of the filter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773